DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bye (US 2014/0144342 A1) in view of applicant submitted prior art (Thierry Bernard Technologie: "Tutorial of I-Blast software User's guide 3 : Fragmentation & Fly-Rock simulation I-Blast 4 - Tutorial BLAST DESIGN SOFTWARE A BNA-Blast Technology developped by Thierry Bernard Technologie ") (hereinafter “NPL”).
As to claims 1, 11, and 16, Bye teaches a system and method for controlling a drill and blast event [Figs. 1-2], comprising:
receiving, by a control system, a desired rock fragment size for a desired percentage of the population of rock fragments resulting from the drill and blast event [This blasting design results in controlled blasting ensuring that material in the ore body 20 is fragmented to a smaller average particle size, D.sub.50, than the material in the body of waste or gangue. FIG. 3 clearly shows a distinct difference between D.sub.50 for the value or ore stream (80 mm) and D.sub.50 for the waste stream (210 mm), this difference being sufficient to allow selective physical separation on the basis of size] [0046-0047]; 
receiving, by the control system, drill and blast event characteristic inputs [0028, 0031-0033, 0041-0043]; 
generating, by the control system, multiple drill and blast event scenarios based on drill and blast characteristic inputs [various simulation packages can be used to generate multiple blasting simulation or designs for achieving the blast objective] [0028-0030, 0042, 0044]; 
determining, by the control system, drill and blast event scenarios comprising drill and blast event specifications for drill and blast events that result in the desired rock fragment size for a desired percentage of the population of rock fragments; receiving, by the control system, drill and blast event specifications selected from the multiple drill and blast event scenarios [a blasting design is received to ensuring that material in the ore body 20 is fragmented to a smaller average particle size, D.sub.50 with 80mm, such 
communicating, by the control system, the selected drill and blast event specifications to at least one of (a) the operators responsible for executing the drill and blast event and (b) the drilling equipment to be used during execution of the drill and blast event; and executing the selected drill and blast event by at least one of (a) the operators responsible for executing the selected drill and blast event and (b) the drilling equipment to be used during execution of the selected drill and blast event [0044-0047]. 
Bye teaches a method and system for drilling and blasting to fragment minerals into desired size while results in energy efficiency and reduced processing costs. Bye teaches various simulation software packages can be used to generate multiple blasting simulation or designs for achieving the blast objective. Bye does not explicitly teach using simulation variables.
 However, NPL teaches a blast software user guide for fragmentation simulation that includes simulation variables for designing blast simulation [pages 9-10]. NPL further teaches overviewing and comparing different simulation to view settings and bench parameters and also the summary of the fragmentation result [pages 22-30].
It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of NPL with the teachings of Bye for the purpose of using different simulation software to generate multiple blasting simulations based on different parameter variables therefore at least one blasting design is selected to ensuring that material is fragmented into a desired size while blasting design results in energy efficiency and reduced processing costs.
As to claim 2, Bye teaches the drill and blast characteristic inputs include at least one of rock characteristics and bench characteristics of a rock bench that is a target of the selected drill and blast event [0028, 0031-0033, 0041-0043].
As to claim 3, NPL teaches the drill and blast characteristic inputs include drill parameters of equipment that is to be used in the selected drill and blast event [pages 7-11]. 
As to claim 4, NPL teaches determining, by the control system, constraints for the simulation variables, wherein the constraints are used in determining the simulation variables [pages 9-10]. 
As to claim 5, NPL teaches the constraints are based on the drill and blast event characteristic inputs [pages 7-11].
As to claim 7, Bye teaches preparing and submitting, by the control system, an order of material for implementing the drill and blast event [0043-0046]. 
As to claim 8, Bye teaches the drill and blast event specifications include the measurements of holes that are to be drilled into a rock bench that is a target of the selected drill and blast event [0043-0046]. 
As to claim 9, Bye teaches rock fragmentation sizes resulting from multiple drill and blast event scenarios [0046-0047]. NPL teaches plotting multiple drill and blast event scenarios against the drill and blast event specifications correlating with the respective drill and blast event scenario [pages 22-30]. 
As to claim 10, Bye teaches generating, by the control system, a work order including the drill and blast event specifications of the selected drill and blast event, wherein communicating, by the control system, the selected drill and blast event 
As to claim 12, NPL teaches determining, by the control system, constraints for the simulation variables, wherein the constraints are used in determining the simulation variables [pages 9-10]. 
As to claim 13, NPL teaches the constraints are based on the drill and blast event characteristic inputs [pages 7-11].
As to claim 14, Bye teaches the drill and blast event specifications include an amount of resources for use in the selected drill and blast event [0032, 0043, 0046]. 
As to claim 15, Bye teaches the amount of resources includes material for implementing the drill and blast event [0032, 0043, 0046].  
As to claim 17, NPL teaches determining, by the control system, constraints for the simulation variables, wherein the constraints are used in determining the simulation variables [pages 9-10]. 
As to claim 18, NPL teaches the constraints are based on the drill and blast event characteristic inputs [pages 7-11].
As to claim 19, Bye teaches the drill and blast event specifications include an amount of resources for use in the selected drill and blast event [0032, 0043, 0046]. 
As to claim 20, Bye teaches the amount of resources includes material for implementing the drill and blast event [0032, 0043, 0046].  
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bye in view of NPL, and further in view of Monte Carlo simulation as a tool to predict blasting fragmentation based on the Kuz–Ram model by Mario Morin et al. (hereinafter “NPL1”).
As to claim 6, Bye teaches various simulation software packages can be used to generate multiple blasting simulation or designs for achieving the blast objective ] [0028-0030, 0042, 0044]. NPL teaches a blast software user guide for fragmentation simulation that includes simulation variables for designing blast simulation [pages 9-10]. Bye does not explicitly teach using Kuz-Ram rock fragmentation model for blasting simulation. However, NPL1 teaches a blast fragmentation Monte Carlo-based simulator, based on the Kuz–Ram fragmentation model, has been developed to predict the entire fragmentation size distribution, taking into account intact and joints rock properties, the type and properties of explosives and the drilling pattern [pages 1-8]. It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of NPL1 with the teachings of Bye and NPL for the purpose of using different simulation software to generate multiple blasting simulations therefore at least one blasting design is selected to ensuring that material is fragmented into a desired size while blasting design results in energy efficiency and reduced processing costs.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Birkin et al., US 20160313107, discloses a method of implementing a blasting system wherein positional information relating to a blast site is generated by a device which inputs the information to a processor which generates information pertaining to the location of each potential borehole at the site and that information is used by the device to indicate the location of each borehole to an operator. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437.  The examiner can normally be reached on Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ZHIPENG WANG/Primary Examiner, Art Unit 2115